
	

115 HR 4506 RH: Jobs for Tribes Act
U.S. House of Representatives
2017-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 869
		115th CONGRESS2d Session
		H. R. 4506
		[Report No. 115–1064, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			November 30, 2017
			Mrs. Torres (for herself, Mr. Cole, Mrs. Radewagen, Mr. Kind, Mr. O'Halleran, Ms. Jackson Lee, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Foreign Affairs, and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			December 3, 2018
			Reported from the Committee on Natural Resources with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		
		December 3, 2018Referral to the Committees on Foreign Affairs and Education and the Workforce extended for a period ending not later than December 28, 2018 December 28, 2018Additional sponsors: Mr. Khanna, Mr. Meeks, Mr. Soto, Mr. Gomez, Ms. McCollum, Mr. Kilmer, Ms. Wilson of Florida, Mr. Denham, Ms. Stefanik, Mr. Young of Alaska, Ms. Ros-Lehtinen, and Mr. Valadao
			December 28, 2018Committees on Foreign Affairs and Education and the Workforce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed For text of introduced bill, see copy of bill as introduced on November 30, 2017
			
		
		A BILL
		To provide incentives to encourage tribal job creation and economic activity, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Jobs for Tribes Act. 2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Indian Economic Enhancement Act of 2018
				Sec. 101. Short title.
				Sec. 102. Native American Business Development, Trade Promotion, and Tourism Act of 2000.
				Sec. 103. Buy Indian Act.
				Sec. 104. Native American Programs Act of 1974.
				Title II—Native American Business Incubators Program Act
				Sec. 201. Short title.
				Sec. 202. Definitions.
				Sec. 203. Establishment of program.
				Sec. 204. Schools to business incubator pipeline.
				Sec. 205. Agency partnerships.
				Title III—Indigenous Peoples Exchange and Economic Cooperation Act
				Sec. 301. Short title.
				Sec. 302. Statement of policy.
				Sec. 303. Definitions.
				Sec. 304. Strategy.
				Sec. 305. United States assistance to support indigenous peoples.
		IIndian Economic Enhancement Act of 2018
 101.Short titleThis title may be cited as the Indian Community Economic Enhancement Act of 2018. 102.Native American Business Development, Trade Promotion, and Tourism Act of 2000 (a)Findings; purposesSection 2 of the Native American Business Development, Trade Promotion, and Tourism Act of 2000 (25 U.S.C. 4301) is amended by adding at the end the following:
					
 (c)Applicability to Indian-Owned businessesThe findings and purposes in subsections (a) and (b) shall apply to any Indian-owned business governed—
 (1)by tribal laws regulating trade or commerce on Indian lands; or (2)pursuant to section 5 of the Act of August 15, 1876 (19 Stat. 200, chapter 289; 25 U.S.C. 261)..
 (b)DefinitionsSection 3 of the Native American Business Development, Trade Promotion, and Tourism Act of 2000 (25 U.S.C. 4302) is amended—
 (1)by redesignating paragraphs (1) through (6) and paragraphs (7) through (9), as paragraphs (2) through (7) and paragraphs (9) through (11), respectively;
 (2)by inserting before paragraph (2) (as redesignated by paragraph (1)) the following:  (1)DirectorThe term Director means the Director of Native American Business Development appointed pursuant to section 4(a)(2).; and
 (3)by inserting after paragraph (7) (as redesignated by paragraph (1)) the following:  (8)OfficeThe term Office means the Office of Native American Business Development established by section 4(a)(1)..
 (c)Office of Native American Business DevelopmentSection 4 of the Native American Business Development, Trade Promotion, and Tourism Act of 2000 (25 U.S.C. 4303) is amended—
 (1)in subsection (a)— (A)in paragraph (1)—
 (i)by striking Department of Commerce and inserting Office of the Secretary; and (ii)by striking (referred to in this Act as the Office); and
 (B)in paragraph (2), in the first sentence, by striking (referred to in this Act as the Director); and (2)by adding at the end the following:
						
							(c)Duties of Director
 (1)In generalThe Director shall serve as— (A)the program and policy advisor to the Secretary with respect to the trust and governmental relationship between the United States and Indian tribes; and
 (B)the point of contact for Indian tribes, tribal organizations, and Indians regarding— (i)policies and programs of the Department of Commerce; and
 (ii)other matters relating to economic development and doing business in Indian lands. (2)Departmental coordinationThe Director shall coordinate with all offices and agencies within the Department of Commerce to ensure that each office and agency has an accountable process to ensure—
 (A)meaningful and timely coordination and assistance, as required by this Act; and (B)consultation with Indian tribes regarding the policies, programs, assistance, and activities of the offices and agencies..
 (d)Indian community development initiativesThe Native American Business Development, Trade Promotion, and Tourism Act of 2000 is amended— (1)by redesignating section 8 (25 U.S.C. 4307) as section 9; and
 (2)by inserting after section 7 (25 U.S.C. 4306) the following:  8.Indian community development initiatives (a)Interagency coordinationNot later than 1 year after the enactment of this section, the Secretary, the Secretary of the Interior, and the Secretary of the Treasury shall coordinate—
 (1)to develop initiatives that— (A)encourage, promote, and provide education regarding investments in Indian communities through—
 (i)the loan guarantee program of Bureau of Indian Affairs under section 201 of the Indian Financing Act of 1974 (25 U.S.C. 1481);
 (ii)programs carried out using amounts in the Community Development Financial Institutions Fund established under section 104(a) of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4703(a)); and
 (iii)other capital development programs; (B)examine and develop alternatives that would qualify as collateral for financing in Indian communities; and
 (C)provide entrepreneur and other training relating to economic development through tribally controlled colleges and universities and other Indian organizations with experience in providing such training;
 (2)to consult with Indian tribes and with the Securities and Exchange Commission to study, and collaborate to establish, regulatory changes necessary to qualify an Indian tribe as an accredited investor for the purposes of sections 230.500 through 230.508 of title 17, Code of Federal Regulations (or successor regulations), consistent with the goals of promoting capital formation and ensuring qualifying Indian tribes have the ability to withstand investment loss, on a basis comparable to other legal entities that qualify as accredited investors who are not natural persons;
 (3)to identify regulatory, legal, or other barriers to increasing investment, business, and economic development, including qualifying or approving collateral structures, measurements of economic strength, and contributions of Indian economies in Indian communities through the Authority established under section 4 of the Indian Tribal Regulatory Reform and Business Development Act of 2000 (25 U.S.C. 4301 note);
 (4)to ensure consultation with Indian tribes regarding increasing investment in Indian communities and the development of the report required in paragraph (5); and
 (5)to provide a report to Congress regarding improvements to Indian communities resulting from such initiatives and recommendations for promoting sustained growth of the tribal economies.
 (b)WaiverFor assistance provided pursuant to section 108 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4707) to benefit Native Community Development Financial Institutions, as defined by the Secretary of the Treasury, section 108(e) of such Act shall not apply.
								(c)Indian economic development feasibility study
 (1)In generalThe Government Accountability Office shall conduct a study and, not later than 18 months after the date of enactment of this subsection, submit to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources of the House of Representatives a report on the findings of the study and recommendations.
 (2)ContentsThe study shall include an assessment of each of the following: (A)In generalThe study shall assess current Federal capitalization and related programs and services that are available to assist Indian communities with business and economic development, including manufacturing, physical infrastructure (such as telecommunications and broadband), community development, and facilities construction for such purposes. For each of the Federal programs and services identified, the study shall assess the current use and demand by Indian tribes, individuals, businesses, and communities of the programs, the capital needs of Indian tribes, businesses, and communities related to economic development, and the extent that similar programs have been used to assist non-Indian communities compared to the extent used for Indian communities.
 (B)Financing assistanceThe study shall assess and quantify the extent of assistance provided to non-Indian borrowers and to Indian (both tribal and individual) borrowers (including information about such assistance as a percentage of need for Indian borrowers and for non-Indian borrowers, assistance to Indian borrowers and to non-Indian borrowers as a percentage of total applicants, and such assistance to Indian borrowers as individuals as compared to such assistance to Indian tribes) through the loan programs, the loan guarantee programs, or bond guarantee programs of the—
 (i)Department of the Interior; (ii)Department of Agriculture;
 (iii)Department of Housing and Urban Development; (iv)Department of Energy;
 (v)Small Business Administration; and (vi)Community Development Financial Institutions Fund of the Department of the Treasury.
 (C)Tax incentivesThe study shall assess and quantify the extent of the assistance and allocations afforded for non-Indian projects and for Indian projects pursuant to each of the following tax incentive programs:
 (i)New market tax credit. (ii)Low income housing tax credit.
 (iii)Investment tax credit. (iv)Renewable energy tax incentives.
 (v)Accelerated depreciation. (D)Tribal investment incentiveThe study shall assess various alternative incentives that could be provided to enable and encourage tribal governments to invest in an Indian community development investment fund or bank..
 103.Buy Indian ActSection 23 of the Act of June 25, 1910 (commonly known as the Buy Indian Act) (36 Stat. 861, chapter 431; 25 U.S.C. 47), is amended to read as follows:  23.Employment of Indian labor and purchase of products of Indian industry; participation in Mentor-Protege Program (a)DefinitionsIn this section:
 (1)Indian economic enterpriseThe term Indian economic enterprise has the meaning given the term in section 1480.201 of title 48, Code of Federal Regulations (or successor regulations).
 (2)Mentor firm; protege firmThe terms mentor firm and protege firm have the meanings given those terms in section 831(c) of the National Defense Authorization Act for Fiscal Year 1991 (10 U.S.C. 2302 note; Public Law 101–510).
 (3)SecretariesThe term Secretaries means— (A)the Secretary of the Interior; and
 (B)the Secretary of Health and Human Services. (b)Enterprise development (1)In generalUnless determined by one of the Secretaries to be impracticable and unreasonable—
 (A)Indian labor shall be employed; and (B)purchases of Indian industry products (including printing and facilities construction, notwithstanding any other provision of law) may be made in open market by the Secretaries.
								(2)Mentor-Protege Program
 (A)In generalParticipation in the Mentor-Protege Program established under section 831(a) of the National Defense Authorization Act for Fiscal Year 1991 (10 U.S.C. 2302 note; Public Law 101–510) or receipt of assistance under a developmental assistance agreement under that program shall not render any individual or entity involved in the provision of Indian labor or an Indian industry product ineligible to receive assistance under this section.
 (B)TreatmentFor purposes of this section, no determination of affiliation or control (whether direct or indirect) may be found between a protege firm and a mentor firm on the basis that the mentor firm has provided, or agreed to provide, to the protege firm, pursuant to a mentor-protege agreement, any form of developmental assistance described in section 831(f) of the National Defense Authorization Act for Fiscal Year 1991 (10 U.S.C. 2302 note; Public Law 101–510).
 (c)ImplementationIn carrying out this section, the Secretaries shall— (1)conduct outreach to Indian industrial entities;
 (2)provide training; (3)promulgate regulations in accordance with this section and with the regulations under part 1480 of title 48, Code of Federal Regulations (or successor regulations), to harmonize the procurement procedures of the Department of the Interior and the Department of Health and Human Services, to the maximum extent practicable; and
 (4)require procurement management reviews by their respective Departments to include a review of the implementation of this section..
			104.Native American Programs Act of 1974
 (a)Financial assistance for Native American projectsSection 803 of the Native American Programs Act of 1974 (42 U.S.C. 2991b) is amended— (1)by redesignating subsections (b) through (d) as subsections (c) through (e), respectively; and
 (2)by inserting after subsection (a) the following:  (b)Economic development (1)In generalThe Commissioner may provide assistance under subsection (a) for projects relating to the purposes of this title to a Native community development financial institution, as defined by the Secretary of the Treasury.
 (2)PriorityWith regard to not less than 50 percent of the total amount available for assistance under this section, the Commissioner shall give priority to any application seeking assistance for—
 (A)the development of a tribal code or court system for purposes of economic development, including commercial codes, training for court personnel, regulation pursuant to section 5 of the Act of August 15, 1876 (19 Stat. 200, chapter 289; 25 U.S.C. 261), and the development of nonprofit subsidiaries or other tribal business structures;
 (B)the development of a community development financial institution, including training and administrative expenses; or
 (C)the development of a tribal master plan for community and economic development and infrastructure.. (b)Technical assistance and trainingSection 804 of the Native American Programs Act of 1974 (42 U.S.C. 2991c) is amended—
 (1)in the matter preceding paragraph (1), by striking The Commissioner and inserting the following:  (a)In generalThe Commissioner; and
 (2)by adding at the end the following:  (b)PriorityIn providing assistance under subsection (a), the Commissioner shall give priority to any application described in section 803(b)(2)..
 (c)Authorization of appropriationsSection 816 of the Native American Programs Act of 1974 (42 U.S.C. 2992d) is amended by striking 803(d) each place it appears and inserting 803(e). IINative American Business Incubators Program Act 201.Short titleThis title may be cited as the Native American Business Incubators Program Act.
 202.DefinitionsIn this title: (1)Business incubatorThe term business incubator means an organization that—
 (A)provides physical workspace and facilities resources to startups and established businesses; and (B)is designed to accelerate the growth and success of businesses through a variety of business support resources and services, including—
 (i)access to capital, business education, and counseling; (ii)networking opportunities;
 (iii)mentorship opportunities; and (iv)other services intended to aid in developing a business.
 (2)Eligible applicantThe term eligible applicant means an applicant eligible to apply for a grant under section 203(b). (3)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (4)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (5)Native American; NativeThe terms Native American and Native have the meaning given the term Indian in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (6)Native businessThe term Native business means a business concern that is at least 51-percent owned and controlled by one or more Native Americans.
 (7)Native entrepreneurThe term Native entrepreneur means an entrepreneur who is a Native American. (8)ProgramThe term program means the program established under section 203(a).
 (9)ReservationThe term reservation has the meaning given the term in section 3 of the Indian Financing Act of 1974 (25 U.S.C. 1452). (10)SecretaryThe term Secretary means the Secretary of the Interior.
 (11)Tribal college or universityThe term tribal college or university has the meaning given the term Tribal College or University in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b)). 203.Establishment of program (a)In generalThe Secretary shall establish a program in the Office of Indian Energy and Economic Development’s Division of Economic Development under which the Secretary shall provide financial assistance in the form of competitive grants to eligible applicants for the establishment and operation of business incubators that serve reservation communities by providing business incubation and other business services to Native businesses and Native entrepreneurs.
				(b)Eligible applicants
 (1)In generalTo be eligible to receive a grant under the program, an applicant shall— (A)be—
 (i)an Indian tribe; (ii)a tribal college or university;
 (iii)an institution of higher education; or (iv)a private nonprofit organization or tribal nonprofit organization that—
 (I)provides business and financial technical assistance; and (II)will commit to serving one or more reservation communities;
 (B)be able to provide the physical workspace, equipment, and connectivity necessary for Native businesses and Native entrepreneurs to collaborate and conduct business on a local, regional, national, and international level; and
 (C)in the case of an entity described in clauses (ii) through (iv) of subparagraph (A), have been operational for not less than 1 year before receiving a grant under the program.
						(2)Joint project
 (A)In generalTwo or more entities may submit a joint application for a project that combines the resources and expertise of those entities at a physical location dedicated to assisting Native businesses and Native entrepreneurs under the program.
 (B)ContentsA joint application submitted under subparagraph (A) shall— (i)contain a certification that each participant of the joint project is one of the eligible entities described in paragraph (1)(A); and
 (ii)demonstrate that together the participants meet the requirements of subparagraphs (B) and (C) of paragraph (1).
							(c)Application and selection process
 (1)Application requirementsEach eligible applicant desiring a grant under the program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including—
 (A)a certification that the applicant— (i)is an eligible applicant;
 (ii)will designate an executive director or program manager, if such director or manager has not been designated, to manage the business incubator; and
 (iii)agrees— (I)to a site evaluation by the Secretary as part of the final selection process;
 (II)to an annual programmatic and financial examination for the duration of the grant; and (III)to the maximum extent practicable, to remedy any problems identified pursuant to the site evaluation under subclause (I) or an examination under subclause (II);
 (B)a description of the one or more reservation communities to be served by the business incubator; (C)a 3-year plan that describes—
 (i)the number of Native businesses and Native entrepreneurs to be participating in the business incubator;
 (ii)whether the business incubator will focus on a particular type of business or industry; (iii)a detailed breakdown of the services to be offered to Native businesses and Native entrepreneurs participating in the business incubator; and
 (iv)a detailed breakdown of the services, if any, to be offered to Native businesses and Native entrepreneurs not participating in the business incubator;
 (D)information demonstrating the effectiveness and experience of the eligible applicant in— (i)conducting financial, management, and marketing assistance programs designed to educate or improve the business skills of current or prospective businesses;
 (ii)working in and providing services to Native American communities; (iii)providing assistance to entities conducting business in reservation communities;
 (iv)providing technical assistance under Federal business and entrepreneurial development programs for which Native businesses and Native entrepreneurs are eligible; and
 (v)managing finances and staff effectively; and (E)a site description of the location at which the eligible applicant will provide physical workspace, including a description of the technologies, equipment, and other resources that will be available to Native businesses and Native entrepreneurs participating in the business incubator.
						(2)Evaluation considerations
 (A)In generalIn evaluating each application, the Secretary shall consider— (i)the ability of the eligible applicant—
 (I)to operate a business incubator that effectively imparts entrepreneurship and business skills to Native businesses and Native entrepreneurs, as demonstrated by the experience and qualifications of the eligible applicant;
 (II)to commence providing services within a minimum period of time, to be determined by the Secretary; and
 (III)to provide quality incubation services to a significant number of Native businesses and Native entrepreneurs;
 (ii)the experience of the eligible applicant in providing services in Native American communities, including in the one or more reservation communities described in the application; and
 (iii)the proposed location of the business incubator. (B)Priority (i)In generalIn evaluating the proposed location of the business incubator under subparagraph (A)(iii), the Secretary shall—
 (I)consider the program goal of achieving broad geographic distribution of business incubators; and (II)except as provided in clause (ii), give priority to eligible applicants that will provide business incubation services on or near the reservation of the one or more communities that were described in the application.
 (ii)ExceptionThe Secretary may give priority to an eligible applicant that is not located on or near the reservation of the one or more communities that were described in the application if the Secretary determines that—
 (I)the location of the business incubator will not prevent the eligible applicant from providing quality business incubation services to Native businesses and Native entrepreneurs from the one or more reservation communities to be served; and
 (II)siting the business incubator in the identified location will serve the interests of the one or more reservation communities to be served.
								(3)Site evaluation
 (A)In generalBefore making a grant to an eligible applicant, the Secretary shall conduct a site visit, evaluate a video submission, or evaluate a written site proposal (if the applicant is not yet in possession of the site) of the proposed site to ensure the proposed site will permit the eligible applicant to meet the requirements of the program.
 (B)Written site proposalA written site proposal shall meet the requirements described in paragraph (1)(E) and contain— (i)sufficient detail for the Secretary to ensure in the absence of a site visit or video submission that the proposed site will permit the eligible applicant to meet the requirements of the program; and
 (ii)a timeline describing when the eligible applicant will be— (I)in possession of the proposed site; and
 (II)operating the business incubator at the proposed site. (C)FollowupNot later than 1 year after awarding a grant to an eligible applicant that submits an application with a written site proposal, the Secretary shall conduct a site visit or evaluate a video submission of the site to ensure the site is consistent with the written site proposal.
						(d)Administration
 (1)DurationEach grant awarded under the program shall be for a term of 3 years. (2)Payment (A)In generalExcept as provided in subparagraph (B), the Secretary shall disburse grant funds awarded to an eligible applicant in annual installments.
 (B)More frequent disbursementsOn request by the applicant, the Secretary may make disbursements of grant funds more frequently than annually, on the condition that disbursements shall be made not more frequently than quarterly.
						(3)Non-Federal contributions for initial assistance
 (A)In generalExcept as provided in subparagraph (B), an eligible applicant that receives a grant under the program shall provide non-Federal contributions in an amount equal to not less than 25 percent of the grant amount disbursed each year.
 (B)WaiverThe Secretary may waive, in whole or in part, the requirements of subparagraph (A) with respect to an eligible applicant if, after considering the ability of the eligible applicant to provide non-Federal contributions, the Secretary determines that—
 (i)the proposed business incubator will provide quality business incubation services; and (ii)the one or more reservation communities to be served are unlikely to receive similar services because of remoteness or other reasons that inhibit the provision of business and entrepreneurial development services.
							(4)Renewals
 (A)In generalThe Secretary may renew a grant award under the program for a term not to exceed 3 years. (B)ConsiderationsIn determining whether to renew a grant award, the Secretary shall consider with respect to the eligible applicant—
 (i)the results of the annual evaluations of the eligible applicant under subsection (f)(1); (ii)the performance of the business incubator of the eligible applicant, as compared to the performance of other business incubators receiving assistance under the program;
 (iii)whether the eligible applicant continues to be eligible for the program; and (iv)the evaluation considerations for initial awards under subsection (c)(2).
 (C)Non-Federal contributions for renewalsAn eligible applicant that receives a grant renewal under subparagraph (A) shall provide non-Federal contributions in an amount equal to not less than 33 percent of the total amount of the grant.
 (5)No duplicative grantsAn eligible applicant shall not be awarded a grant under the program that is duplicative of existing Federal funding from another source.
					(e)Program requirements
 (1)Use of fundsAn eligible applicant receiving a grant under the program may use grant amounts— (A)to provide physical workspace and facilities for Native businesses and Native entrepreneurs participating in the business incubator;
 (B)to establish partnerships with other institutions and entities to provide comprehensive business incubation services to Native businesses and Native entrepreneurs participating in the business incubator; and
 (C)for any other uses typically associated with business incubators that the Secretary determines to be appropriate and consistent with the purposes of the program.
 (2)Minimum requirementsEach eligible applicant receiving a grant under the program shall— (A)offer culturally tailored incubation services to Native businesses and Native entrepreneurs;
 (B)use a competitive process for selecting Native businesses and Native entrepreneurs to participate in the business incubator;
 (C)provide physical workspace that permits Native businesses and Native entrepreneurs to conduct business and collaborate with other Native businesses and Native entrepreneurs;
 (D)provide entrepreneurship and business skills training and education to Native businesses and Native entrepreneurs including—
 (i)financial education, including training and counseling in— (I)applying for and securing business credit and investment capital;
 (II)preparing and presenting financial statements; and (III)managing cash flow and other financial operations of a business;
 (ii)management education, including training and counseling in planning, organization, staffing, directing, and controlling each major activity or function of a business or startup; and
 (iii)marketing education, including training and counseling in— (I)identifying and segmenting domestic and international market opportunities;
 (II)preparing and executing marketing plans; (III)locating contract opportunities;
 (IV)negotiating contracts; and (V)using varying public relations and advertising techniques;
 (E)provide direct mentorship or assistance finding mentors in the industry in which the Native business or Native entrepreneur operates or intends to operate; and
 (F)provide access to networks of potential investors, professionals in the same or similar fields, and other business owners with similar businesses.
 (3)TechnologyEach eligible applicant shall leverage technology to the maximum extent practicable to provide Native businesses and Native entrepreneurs with access to the connectivity tools needed to compete and thrive in 21st-century markets.
					(f)Oversight
 (1)Annual evaluationsNot later than 1 year after the date on which the Secretary awards a grant to an eligible applicant under the program, and annually thereafter for the duration of the grant, the Secretary shall conduct an evaluation of the eligible applicant, which shall—
 (A)describe the performance of the eligible applicant; and (B)be used in determining the ongoing eligibility of the eligible applicant.
						(2)Annual report
 (A)In generalNot later than 1 year after the date on which the Secretary awards a grant to an eligible applicant under the program, and annually thereafter for the duration of the grant, each eligible applicant receiving an award under the program shall submit to the Secretary a report describing the services the eligible applicant provided under the program during the preceding year.
 (B)Report contentThe report described in subparagraph (A) shall include— (i)a detailed breakdown of the Native businesses and Native entrepreneurs receiving services from the business incubator, including, for the year covered by the report—
 (I)the number of Native businesses and Native entrepreneurs participating in or receiving services from the business incubator and the types of services provided to those Native businesses and Native entrepreneurs;
 (II)the number of Native businesses and Native entrepreneurs established and jobs created or maintained; and
 (III)the performance of Native businesses and Native entrepreneurs while participating in the business incubator and after graduation or departure from the business incubator; and
 (ii)any other information the Secretary may require to evaluate the performance of a business incubator to ensure appropriate implementation of the program.
 (C)LimitationsTo the maximum extent practicable, the Secretary shall not require an eligible applicant to report under subparagraph (A) information provided to the Secretary by the eligible applicant under other programs.
 (D)CoordinationThe Secretary shall coordinate with the heads of other Federal agencies to ensure that, to the maximum extent practicable, the report content and form under subparagraphs (A) and (B) are consistent with other reporting requirements for Federal programs that provide business and entrepreneurial assistance.
 204.Schools to business incubator pipelineThe Secretary shall facilitate the establishment of relationships between eligible applicants receiving funds through the program and educational institutions serving Native American communities, including tribal colleges and universities.
 205.Agency partnershipsThe Secretary shall coordinate with the Secretary of Agriculture, the Secretary of Commerce, the Secretary of the Treasury, and the Administrator of the Small Business Administration to ensure, to the maximum extent practicable, that business incubators receiving grant funds under the program have the information and materials needed to provide Native businesses and Native entrepreneurs with the information and assistance necessary to apply for business and entrepreneurial development programs administered by the Department of Agriculture, the Department of Commerce, the Department of the Treasury, and the Small Business Administration.
			IIIIndigenous Peoples Exchange and Economic Cooperation Act
 301.Short titleThis title may be cited as the Indigenous Peoples Exchange and Economic Cooperation Act. 302.Statement of policyIt shall be the policy of the United States to facilitate contacts and cooperation, including commercial relationships, between Native American tribes and indigenous peoples in the Western Hemisphere.
 303.DefinitionsIn this title: (1)Native American tribesThe term Native American tribe means any federally recognized tribe.
 (2)Indigenous peoplesThe term indigenous peoples means peoples residing in foreign countries in the Western Hemisphere who have historical ties to a particular territory and are culturally or historically distinct from the politically dominant population.
				304.Strategy
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a strategy, in consultation with the individuals listed in subsection (b), to promote and facilitate—
 (1)cross-investments between Native American tribes and indigenous peoples in tribal businesses and commercial enterprises that involve indigenous peoples, such as sustainable natural resource management, agricultural development, or handicraft production; and
 (2)the development of supply chains for United States entities that include products produced by Native American tribes and indigenous peoples.
 (b)Consultation requiredThe individuals listed in this subsection are the following: (1)The Secretary of Commerce.
 (2)The Secretary of State. (3)The Secretary of the Interior.
 (4)The United States Trade Representative. (5)The Administrator and the Advisor for Indigenous Peoples Issues of the United States Agency for International Development.
 (6)The President of the Overseas Private Investment Corporation. (7)The Chief Executive Officer of the Millennium Challenge Corporation.
 (8)The President of the Inter-American Foundation. (9)Representatives of Native American tribes.
 (10)Representatives of civil society organizations advocating for the rights or interests of indigenous peoples.
 (c)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs and the Committee on Natural Resources of the House of Representatives; and
 (2)the Committee on Foreign Relations, the Committee on Energy and Natural Resources, and the Committee on Indian Affairs of the Senate.
 305.United States assistance to support indigenous peoplesIn order to improve the capacity of indigenous peoples to engage in and benefit from increased trade and investment relationships, the Secretary of State shall—
 (1)consult with— (A)the Administrator of the United States Agency for International Development; and
 (B)representatives of civil society organizations, especially organizations comprised of or representing the interests of indigenous peoples; and
 (2)provide assistance to countries in the Western Hemisphere in a manner that promotes and facilitates entrepreneurship among indigenous peoples—
 (A)by strengthening the capacity of civil society organizations and local governments; and (B)by supporting projects involving sustainable natural resource management, agricultural development, and handicraft production.
					
	
		December 28, 2018
		Committees on Foreign Affairs and Education and the Workforce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed 
